Citation Nr: 1225567	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-46 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Pennsylvania AGO & Luzerne County Veteran Affairs Representative


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  In a July 1968 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability; and the Veteran did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  Evidence obtained since the July 1968 rating decision is new, but is not material as it does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  No evidence that has been submitted since the July 1968 rating decision would trigger VA's duty to assist the Veteran were his claim to be reopened.


CONCLUSIONS OF LAW

1.  The July 1968 rating decision, which denied entitlement to service connection for a back disability, is final; 38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).

2.  New and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for a back disability was previously denied by a July 1968 rating decision.  

The Federal Circuit has held that a RO decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held that if "new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).
  
The Court has noted that the assertion that RO decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

However, in this case, within a year of the July 1968 rating decision, the Veteran neither filed a notice of disagreement, nor submitted any additional evidence, and the July 1968 rating decision therefore became final.  38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
 
New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the July 1968 rating decision, the evidence of record included the Veteran's service treatment records, which showed that the Veteran's back was found to be normal at his enlistment physical, showed no complaints of back problems in service, showed that the Veteran's spine/other musculoskeletal was found to be normal at his separation physical, and showed that the Veteran specifically denied having ever had any recurrent back pain on his medical history survey completed in conjunction with his separation physical (despite noting a number of other health problems on the survey, providing highly probative factual evidence against this own claim at this time).

Also of record were VA treatment records, examination reports, and hospitalization summaries.  In an August 1967 record, the Veteran was noted to have been working in construction, but he had reportedly quit because he was being harassed/picked-on at work.  The Veteran was hospitalized for a month for psychiatric treatment from August to September 1967 and it was noted on his discharge summary that he had degenerative joint disease, osteoarthritis of lumbar spine L1 and L2 due to unknown cause.  It was noted that x-rays of the lumbar spine revealed advanced degenerative changes between L1 and L2.

The report from a VA psychiatric examination in September 1967 noted that following service, the Veteran moved home where he spent his time weight-lifting (clearly a factual indication that the Veteran did not have major problems, if any problems, with his back following service), target shooting, watching TV, and riding with friends.  In November 1966, the Veteran began working as a floor boy at an apparel store.  

At a VA examination in April 1968, it was noted that the Veteran was employed laying asphalt.  He stated that once in a while he had trouble with his back.  X-rays showed narrowing of the lumbosacral joint with moderately advanced hypertrophic arthritic changes at L1 and L2.  The Veteran reported that his main interest was weight lifting with friends.

The Veteran's claim for service connection was denied by a July 1968 rating decision as it was found that no evidence had linked the Veteran's back disability to his military service.

Since July 1968, a considerable number of medical records have been added to the claims file.  However, while the records continue to describe a lower back disability (for example x-rays in 1995 and 1998 continued to show degenerative changes), there is no suggestion in these treatment records that the Veteran's back disability either began during or was otherwise caused by his military service.  Simply stated, nothing is material regarding the critical issue in this case:  Whether the Veteran has a back disability related to service.     

The Veteran's service personnel records were also submitted, but they do not mention any back problems.

The Board notes that testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the Justus credibility rule is neither boundless nor blind.   See Duran v. Brown, 7 Vet. App 216, 220 (1994).  For example, it does not apply if the newly submitted evidence is inherently false or untrue; or if it is an outlandish claim.  See id.

In August 2007, the Veteran submitted a statement indicating that he was seeking service connection for arthritis in his back, which he alleged was identified on his separation physical.  He stated that he had been having problems ever since.  

Two possibilities arise here:  First, the Veteran actually meant that a back disability was identified on his separation physical.  In this case, such a statement would be inherently false, as a plain review of the separation physical shows that the Veteran's spine/other musculoskeletal was found to be normal.  Not only that, but the Veteran even specifically denied having ever experienced back problems at that time.  As such, this statement, read in its entirety, cannot be presumed to be credible, even for the limited purpose of reopening the claim, as it is inherently untrue.

The second possible interpretation is that the Veteran confused his separation physical with his hospital discharge examination that was completed in September 1967 (covering his hospitalization from August 1967 to September 1967).  However, if this interpretation is accurate, the Veteran's statement would still not be considered to be new because the discharge summary was of record when his claim was previously denied (that is it was known that he had a back disability).  Furthermore, if this interpretation is correct, his assertion that he has had back problems ever since would not be material, as it would only show that a back disability had continued since his hospitalization, which occurred more than a year after he was discharged from service.  As such, the Board finds this statement to be insufficient evidence to reopen the Veteran's claim.

Several other statements were also submitted by the Veteran, but none of them are new and material.  In November 2007, the Veteran asserted that a Dr. Z from VA had told him that he had arthritis of the back when he was hospitalized in August and September 1967.  However, this information was of record when the Veteran's claim was previously denied as there was a copy of the hospital discharge examination from September 1967 which showed this.  

In January 2008, the Veteran wrote that over the years he was treated for back pain and that he had to leave jobs because of back problems when he had to walk on concrete floors.  However, it was known at the time of the Veteran's previous denial that he had a back disability.  The claim was denied simply because no evidence related either the cause or the onset of the Veteran's back disability to his time in service.  This is not a new convention.   
 

In his November 2008 notice of disagreement, the Veteran asserted that upon entry into service he was in sound physical condition.  He stated that he was discharged on August 4, 1966 and that in August 1967 it was noted that he had arthritis of the spine.  He then suggested that the presumption of soundness warranted a finding of service connection for this condition.  

While it is true that the presumption of soundness attached to the Veteran as there was no back disability noted on his enlistment physical,  no back problems or complaints are recorded by the service treatment records, and the Veteran specifically denied any back problems at his separation physical.  Following service, no evidence is of record diagnosing a back disability for more than a year after the Veteran separated from service, and no medical professional has ever related the onset or cause of the Veteran's back disability to his military service.  As such, while the Veteran is correct that the presumption of soundness attached to his service, he is incorrect that it mandates a reopening of his claim.  

Since July 1968, hundreds of pages of medical records have been associated with the Veteran's claims file, but while these records are "new" in that they were not previously considered, the records are not material in that they only describe a current back disability, without giving any indication that the back disability either began during or was otherwise caused by the Veteran's military service.  Because the records provide no new information, they are not considered to be material.

Thus, as described, new and material evidence has not been presented, and the Veteran's request to reopen his previously denied claim is denied.  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Board acknowledges that this is a low threshold, but it is a threshold nonetheless, and as described the evidence that has been added since 1968 does not reach that threshold.

It is important for the Veteran to understand that even if the Board reopened the claim, there is significant evidence against this claim, including, but not limited to, the Veteran's service treatment records and the Veteran's own statement in service indicating he did not have a back problem (along with the post-service record, which clearly indicates the Veteran was able to lift weights following his discharge from service).  Even if the Board reopened the claim, there is significant evidence in this case outweighing the Veteran's current contentions, providing the basis to deny this claim on the merits even if the claim were reopened.  

In any event, the Veteran's request to reopen his previously denied claim for service connection for a back disability is denied. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established; and informed him both what "new" and "material" meant in the context of his back disability claim, and why his claim had previously been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and personnel records  have been obtained, as have numerous VA treatment records.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

While a medical opinion of record was not provided with regard to the Veteran's previously denied claim, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary.  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a back disability, and the Veteran's claim is not reopened.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


